The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 12, 2014

                                   No. 04-14-00058-CR

                                Arthur Curtis THOMAS,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR5822
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is deemed timely filed as of August 11, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court